Citation Nr: 0819574	
Decision Date: 06/13/08    Archive Date: 06/18/08	

DOCKET NO.  05-35 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a fractured right tibia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1981 to 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted service 
connection for the residuals of a fractured right tibia as 
clearly incurred in service with an assigned 10 percent 
evaluation effective from the date of claim.  The veteran 
disagreed with the assigned evaluation.  

The RO assigned an evaluation for the veteran's right tibia 
fracture residuals under Diagnostic Code 5262 for impairment 
of the tibia by analogy to malunion of the tibia with slight 
knee or ankle disability, based upon principal findings of 
pain on use without other compensable criteria identified.  
In reviewing the appeal, the Board notes that the 
October 2006 VA examination resulted in a finding of 
paresthesia, estimated at a 50 percent decrease in sensation, 
from above the knee to below the ankle of the right leg, 
which was likely attributable to her post-traumatic fracture.  
This symptom is neurological rather than orthopedic in 
nature, it is not inextricably intertwined with the issue on 
appeal, and the issue is therefore referred back to the RO 
for consideration of whether a separate allowance of service 
connection, with compensable evaluation, is warranted under 
38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves 
(perhaps under Diagnostic Code 8523).  The orthopedic aspect 
of this appeal is ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Residuals of a right tibia fracture include pain on use, 
but no actual nonunion or malunion of the tibia or fibula is 
demonstrated, range of motion of the right leg, knee, and 
ankle is full and complete, arthritis is not identified, 
right leg motor strength is identified as full and complete, 
the fracture is healed in a proper anatomic position, there 
is no leg length shortening, and there is no other schedular 
criteria warranting a higher evaluation for the orthopedic 
injury.  


CONCLUSION OF LAW

The criteria for evaluation in excess of 10 percent for the 
residuals of a right tibia fracture are not met.  38 U.S.C.A. 
§§ 155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.71a, Diagnostic 
Code 5262 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veteran's Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in November 2004, 
prior to the issuance of the rating decision now on appeal 
from March 2005.  This notice informed her of the evidence 
necessary to substantiate her claims, the evidence she was 
responsible to submit, the evidence VA would collect on her 
behalf, and advise she submit any relevant evidence in his 
possession.  Of course, this notification involved her then-
pending claim for service connection which was in fact 
allowed by the RO.  During the pendency of this appeal, she 
has, however, been provided the applicable laws and 
regulations governing compensable evaluations for orthopedic 
injury attributable to a right tibia fracture.  All known 
available evidence has been collected for review, including 
the service medical records, private treatment records, VA 
treatment records, and the veteran was provided three VA 
examinations which are adequate for rating purposes.  There 
is no indication on file that there remains any additional 
outstanding evidence which has not been collected for review.  
The Board notes that the US Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), clarified VA's notice obligations in increased rating 
claims.  The instant appeal, however, originates from the 
grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.  The Board 
finds that VCAA is satisfied in this appeal.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working  movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  This 
is the rule allowing analogous ratings.  38 C.F.R. § 4.20.  

The veteran's fractured right tibia residuals were evaluated 
by the RO in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 for impairment of the tibia and fibula.  While 
malunion of the tibia is not shown or claimed in any evidence 
on file, an analogous rating was made under this diagnostic 
code reflective of slight knee or ankle disability for 
10 percent.  Moderate knee or ankle disability would warrant 
a 20 percent evaluation and marked knee or ankle disability 
would warrant a 30 percent evaluation.  There are also 
compensable evaluations for limitation of flexion or 
extension of the knee at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261, evaluations available for recurrent 
subluxation or lateral instability of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and evaluations 
available when service-connected disability results in the 
bones of a lower extremity being shortened under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  

Analysis:  The service medical records do show that the 
veteran sustained a compound fracture of the right tibia 
during service involving the upper one-third of the right 
shaft of the tibia.  There was a small puncture from this 
fracture penetrating the skin.  The leg was casted.  She was 
admitted to bed rest with the leg elevated for 48  hours.  
The small puncture wound over the anterior aspect of the 
tibia was treated by dry dressing.  X-ray studies showed that 
the healing fracture was in an anatomically correct aligned 
junction.  The patient was discharged to light duty for two 
months with return visits to the orthopedic clinic.  Service 
X-ray study taken the following year in May 1983 noted an 
abundant callus formation observed at the upper third of the 
tibia from previous fracture and the impression was a healed 
fracture.  The veteran completed her enlistment successfully 
and was not separated medically as a result of this fracture.  

There is no evidence on file showing that the veteran sought 
or required continuing care or treatment for right tibia 
fracture residuals for many years.  However, at the time she 
filed her claim for service connection, she pointed out that 
she has had chronic discomfort and pain of the right leg with 
changes based upon weather and temperature, and indicated the 
leg becomes more symptomatic after standing or other use.  

She was provided an initial VA orthopedic examination in 
January 2005.  The claims folder was made available and it 
was noted that she sustained a fracture of the right tibia in 
1982 for which she was treated with a cast, hospitalized for 
a few days, no infection was noted, and it eventually healed.  
Examination revealed the veteran to ambulate with a right leg 
limp and there was tenderness and soreness to palpation 
across the proximal third of the right midtibial shaft with 
no evidence of false motion or nonunion or malunion.  There 
was no drainage, edema or weakness or redness.  There was no 
ankylosis.  Range of motion of the right knee was normal from 
0 to 140 degrees and the right ankle was normal from 20 to 
40 degrees.  There was no evidence of shortening or other 
constitutional signs.  X-rays were reviewed and showed an old 
healed tibial fracture.  

The veteran apparently sought private treatment for this 
right leg problem and in January 2005, private X-ray studies 
were noted to reveal a cortical thickening at the midtibial 
shaft at the site of the old healed fracture representing 
bony union.  It was noted that a refracture through this 
region would be considered "very unlikely."  It was noted 
that a healing stress fracture was another possibility which 
could not be excluded.  

In February 2005, the veteran was provided a private bone 
scan.  There was a focal area of mildly increased activity in 
the proximal right tibia lying in the location of the 
abnormality seen on X-ray studies and the degree of increased 
activity was less (approximately 2 centimeters in length) 
than would be expected with a recent fracture.  The area of 
increased activity was at the location of what X-ray studies 
revealed to be considerable cortical thickening at the site 
of the old healed fracture.  It was unclear whether this 
increased activity represented an increased bone depth at the 
site of the fracture versus a superimposed increase related 
to a more recent fracture, possibly a stress fracture.  

In March 2005, diagnostic studies again noted the cortical 
thickening at the site of the old healed fracture and the 
impression was a stress fracture at the midtibial shaft.  In 
April 2005, the veteran was provided an MRI scan of the right 
leg which again confirmed cortical thickening at the level of 
the old healed fracture.  There was some change in signal 
intensity which could be diagnostic of a stress fracture, or 
associated with osteomas.  A CT scan of the right tibia was 
privately performed the same month and no endosteal 
abnormality was visualized, and there was no evidence to 
suggest a nidus, and no lytic or blastic lesion was 
visualized.  There was no periosteal reaction identified to 
suggest an osseous neoplasm and the person interpreting this 
study said they favored a subacute stress fracture in the 
process of healing without evidence to suggest an osteoid 
osteoma.  

The veteran was provided a VA orthopedic examination in 
October 2006 and the claims folder was again available and 
reviewed by the physician.  VA orthopedists noted that there 
was inconclusive evidence for evidence of osteomyelitis.  The 
orthopedist noted no evidence on file at any time for heat, 
redness, infection, or destructive bone lesions which you 
would expect to see in osteomyelitis, and no drainage.  No 
further treatment or surgery had been required.  She did not 
wear a brace but did use a cane to ambulate.  There were no 
current symptoms of any active infection, no drainage and no 
open sores.  Examination of the leg revealed that it was 
painful, sore and tender over the right tibia, and there was 
some edema over the middle and distal third.  There was no 
evidence of any old wound nor any evidence of chronic 
infection.  All pain and tenderness was directly over the 
tibia itself.  There was notably no evidence of any joint 
involvement with this.  Osteomyelitis was ruled out.  

The veteran was also seen by another physician for VA 
examination in October 2006.  This physician was requested to 
examine the veteran for subcutaneous neuroma.  It included a 
review of the claims folder.  There was, on examination, a 
significant decrease to light touch and pinprick sensation in 
the right leg from above the knee to below the ankle which 
was estimated to be 50 percent loss of sensation.  However, 
there were no trophic changes noted in the right leg.  Motor 
examination of the right leg was normal with good and full 
range of motion of the ankle.  There was also no evidence to 
support presence of a subcutaneous mass which could be a 
neuroma.  It was noted that the veteran failed to keep 
appointments for an MRI and canceled appointments for an 
EMG/NC.  The only identifying feature from this examination 
was that the veteran had a paresthesia in the right midshaft 
region of the tibia which more likely than not was residual 
to a post-traumatic fracture.  

A VA ultrasound of the right lower leg performed in 
December 2006 with attention to the region of interest in the 
right medial tibia showed no abnormality.  

Again, the RO granted service connection for residuals of a 
fractured right tibia which clearly occurred during service.  
They assigned a rating by analogy to Diagnostic Code 5262 for 
malunion of the tibia and fibula, with slight knee or ankle 
disability with a 10 percent evaluation.  Considering all the 
evidence on file, the Board can find no basis to grant an 
increased evaluation under any potentially applicable 
orthopedic criteria.  It is clear from a review of the 
evidence on file that this compound fracture was properly 
treated during service and healed.  The private medical 
evidence on file tends to show that there may have been a 
stress fracture at the site of the previous fracture which 
resulted in more painful symptoms than usual, but a stress 
fracture has not actually been confirmed in the evidence on 
file.  The veteran's 10 percent evaluation was awarded based 
upon pain at the site of the service-connected fracture.  

No higher evaluation is warranted based on ankylosis, or 
instability of the knee, or for limitation of flexion or 
extension of either the knee or the ankle because there is no 
ankylosis, nor is there any limitation of motion, nor is any 
loss of motor strength or muscle mass documented, nor is 
there any documented shortening of the right leg attributable 
to the service-connected right tibia fracture.  No additional 
rating based upon arthritis and limitation of motion can be 
made because there is no finding of arthritis and, again, 
there is no limitation of motion identified on any record on 
file.  Ordinarily, a broken bone, not involving a joint, 
which has satisfactorily healed but results in pain would 
warrant no more than a 10 percent evaluation and that is the 
proper evaluation in this case.  Multiple examinations and 
diagnostic studies privately and by VA have ruled out 
osteomyelitis, any subcutaneous mass or neuroma, any chronic 
infection at that site of the old healed fracture, and no 
osteoid osteomas.  An orthopedic evaluation in excess of the 
presently assigned 10 percent is not warranted.  

As noted in the introduction above, whether or not a separate 
evaluation for neurological damage is warranted is referred 
back to the RO for appropriate action.  The RO's attention is 
directed to findings included in the 23 October 2006 VA 
examination performed by a VA neurologist.  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fractured right tibia is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


